NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 JAMES P. ARLOTTA,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1618
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01392-EJD, Senior Judge Edward J.
Damich.
                ______________________

                 Decided: July 11, 2019
                 ______________________

   JAMES P. ARLOTTA, Orchard Park, NY, pro se.

    ROBERT R. KIEPURA, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, STEVEN JOHN GILLINGHAM, ROBERT
EDWARD KIRSCHMAN, JR.; JAMES MCKEON, Office of the
Staff Judge Advocate, United States Department of the
Navy, Washington, DC.
                  ______________________
2                                 ARLOTTA v. UNITED STATES




    Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
PER CURIAM.
    James P. Arlotta appeals a final decision from the
United States Court of Federal Claims (“Claims Court”)
dismissing his case for lack of subject matter jurisdiction.
Arlotta v. United States, 142 Fed. Cl. 185, 186 (2019).
Because the Claims Court correctly concluded that Ar-
lotta’s claims are barred by the applicable statute of limi-
tations, we affirm.
                     I. BACKGROUND
                   A. Arlotta’s Service
     Arlotta enlisted in the United States Navy on April 8,
1998. Gov’t App’x at 20. A few weeks later, he was admit-
ted to the Great Lakes Naval Station Hospital for a mental
health evaluation. Id. at 24. The physician evaluating Ar-
lotta concluded that he suffered from a personality disor-
der, which caused a “disturbance” that was “likely to recur
if the attempt [was] made to retain him in active service.”
Id. at 27. The physician also concluded that this disorder
“existed prior to enlistment.” Id.
    Based on this diagnosis, the Navy informed Arlotta
that he was “being considered for administrative separa-
tion from naval service by reason of defective enlistment
and induction due to erroneous enlistment as evidenced by
psychotic/personality disorder.” Id. at 22. Arlotta acknowl-
edged this notice and waived various rights, including the
right to obtain counsel or submit a statement, with a sig-
nature dated April 23, 1998. Id. at 22–23. Arlotta was ter-
minated shortly thereafter. Id. at 20.
                     B. Claims Court
   Arlotta filed this suit against the United States on Sep-
tember 4, 2018. Id. at 8. Arlotta’s complaint alleges vari-
ous injuries arising from his time in the Navy.
ARLOTTA v. UNITED STATES                                  3



For example, Arlotta alleges that “he never had the oppor-
tunity to confer with an attorney” before being separated
from the service. Id. at 6. He also alleges that his admis-
sion to Great Lakes Naval Station Hospital was “coerc[ed]”
by “the accompanying male petty officer.” Id. at 7.
In terms of relief, Arlotta requested “BACK PAY of 4 years
Active and 4 years Reserve Pay, and Benefit[s]” in addition
to compensation from “the M.G.I. Bill and U.S. Navy Col-
lege Fund.” Id. at 8.
    The United States filed a motion to dismiss. Among
other things, the United States argued that Arlotta’s com-
plaint was barred by 28 U.S.C. § 2501, the applicable stat-
ute of limitations. Id. at 13–14. The United States also
argued that Arlotta failed to identify “any money-mandat-
ing statute or regulation that would confer subject-matter
jurisdiction under the Tucker Act.” Id. at 14.
    The Claims Court granted the motion to dismiss. Ar-
lotta, 142 Fed. Cl. at 186. In particular, the Claims Court
noted that § 2501 requires “claims against the United
States [to] be filed within six years after such claim ac-
crues.” Id. Because Arlotta filed this case in September
2018, twenty years after being separated from the Navy,
the Claims Court concluded that “[his] claims [were] un-
timely and barred by the running of the statute of limita-
tions” and thus the court “lack[ed] subject matter
jurisdiction to hear [Arlotta’s] claim.” Id. at 186–87.
   Arlotta timely appealed the Claims Court decision.
We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                      II. DISCUSSION
    We review dismissal for lack of subject matter jurisdic-
tion de novo. Shoshone Indian Tribe of Wind River Reser-
vation, Wyo. v. United States, 672 F.3d 1021, 1029 (Fed.
Cir. 2012). If the Claims Court makes findings with re-
spect to “jurisdictional facts,” however, those “[f]actual
findings . . . are reviewed by us for clear error.” Moyer v.
4                                   ARLOTTA v. UNITED STATES




United States, 190 F.3d 1314, 1318 (Fed. Cir. 1999);
see also Banks v. United States, 741 F.3d 1268, 1277 (Fed.
Cir. 2014) (“When reviewing a motion to dismiss for lack of
subject matter jurisdiction, a court accepts only uncontro-
verted factual allegations as true for purposes of the mo-
tion.” (emphasis added)).
    On appeal, Arlotta argues that the Claims Court pos-
sessed     jurisdiction    under      the    Tucker       Act,
28 U.S.C. § 1491. Appellant’s Br. 2. “The Tucker Act au-
                   1

thorizes certain actions for monetary relief against the
United States to be brought in the Court of Federal
Claims.” Martinez v. United States, 333 F.3d 1295, 1302
(Fed. Cir. 2003) (en banc). But any action brought under
the Tucker Act “is barred unless the complaint is filed
within six years of the time a right of action first accrues.”
FloorPro, Inc. v. United States, 680 F.3d 1377, 1380 (Fed.
Cir. 2012) (citing 28 U.S.C. § 2501).
    For purposes of the Tucker Act, a suit “accrues as soon
as all events have occurred that are necessary to enable the
plaintiff to bring suit.” Martinez, 333 F.3d at 1303.
When a suit is premised on military discharge, we “have



    1    Mr. Arlotta’s brief could be read to assert jurisdic-
tion under Article III rather than merely the Tucker Act.
Appellant’s Br. 3 (“The constitutionality of Article III § 2,
cl. 1, dictates under federal statute 28 U.S.C. § 1491(a)(1)
confers jurisdiction on the U.S. Court of Claims.”).
To the extent Mr. Arlotta raises this argument, however, it
is unavailing. Not only is the Claims Court not an Arti-
cle III court, but § 2501 bars claims even where the Claims
Court might otherwise possess jurisdiction. See 28 U.S.C.
§ 2501 (“Every claim of which the United States Court of
Federal Claims has jurisdiction shall be barred unless the
petition thereon is filed within six years after such claim
first accrues.”).
ARLOTTA v. UNITED STATES                                    5



long held that the plaintiff’s cause of action for back pay
accrues at the time of the plaintiff’s discharge.” Id.
      In some contexts, a statute of limitations may not run,
i.e., a cause of action may not accrue, if there is some basis
to toll the limitations period. But the Supreme Court has
held that the Tucker Act is not one of those contexts.
John R. Sand & Gravel Co. v. United States, 552 U.S. 130,
136–39 (2008). That means the statute of limitations here
“may not be waived or tolled.” FloorPro, 680 F.3d at 1380–
81 (citing id.). It also means Arlotta “bear[s] the burden of
proving that [his] claims are not time-barred.” Katzin v.
United States, 908 F.3d 1350, 1358 (Fed. Cir. 2018) (em-
phasis added).
    Arlotta has not carried this burden. Waller v. United
States, 767 F. App’x 989 (Fed. Cir. 2019) (“While we afford
pro se plaintiffs greater leniency when reviewing their
pleadings, their complaints must nonetheless meet the ju-
risdictional requirements of a court.”). His back pay claim,
for example, accrued when he was discharged in April
1998. Martinez, 333 F.3d at 1301. To the extent Arlotta
raises any other claim, the events described in his com-
plaint all occurred before he was discharged and are there-
fore also time-barred. See 28 U.S.C. § 2501.
    Arlotta argues that equitable tolling saves him here.
Appellant’s Br. 5 (citing Martinez, 333 F.3d at 1314–15).
His reliance on Martinez, however, is misplaced.
To be sure, Martinez left the door open for equitably tolling
Tucker Act claims. 333 F.3d at 1318 (“Because the matter
is not free from doubt . . . [w]e decline to decide whether
equitable tolling is generally available under section
2501 . . . .”). But the Supreme Court firmly closed that door
five years later. John R. Sand & Gravel Co., 552 U.S. at
134–36; FloorPro, 680 F.3d at 1380–81. While we are sym-
pathetic to Arlotta’s claims, we are bound by this later prec-
edent and so is the Claims Court.
6                                   ARLOTTA v. UNITED STATES




     Arlotta also argues that his claims should be tolled un-
der the Military Claims Act, 10 U.S.C. § 2733. Appellant’s
Br. 4. The Military Claims Act allows a department secre-
tary, e.g., the Secretary of the Navy, to settle certain claims
against the United States “in an amount not more than
$100,000.” 10 U.S.C. § 2733(a). We have held that the de-
cision to settle a claim or not is within a secretary’s discre-
tion. Collins v. United States, 67 F.3d 284, 286 (Fed. Cir.
1995). Thus, the statute is not money mandating. Id.
In fact, the decision to disallow a claim is “not subject to
judicial review.” Id. at 288. Section 2733 is therefore in-
apposite. Arlotta did not file a claim under this provision,
or the Military Claims Act in general, and even if he had
done so the Claims Court could not have considered such a
claim. Id. Nor is § 2733 helpful. At best, it extends claims
arising “in time of war or armed conflict” for “two years af-
ter the war or armed conflict is terminated.”
10 U.S.C. § 2733(b)(1). Arlotta was terminated more than
twenty years ago. Gov’t App’x at 20.
    Finally, Arlotta insists that the Claims Court denied
him “‘an opportunity to be heard before dismissal [was] or-
dered.’” Appellant’s Br. 10 (quoting Reynolds v. Army &
Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)).
But he was given the chance to address the government’s
arguments and evidence. See Gov’t App’x at 29–36. He
offered his own evidence in response. See, e.g., id. at 37–
39. Nothing more was required under Reynolds. See Rana
v. United States, 664 F. App’x 943, 947 (Fed. Cir. 2016) (ex-
plaining that Reynolds was satisfied where the plaintiff
was allowed to file a response and offer his own evidence
as to jurisdictional facts). And, critically, none of his re-
sponsive arguments or evidence identified any claim that
accrued within six years of him filing this suit.
                      III. CONCLUSION
   We have considered Arlotta’s remaining arguments
and find them unpersuasive. Ultimately, he has not
ARLOTTA v. UNITED STATES                                  7



identified any basis for the Claims Court to exercise juris-
diction over his claims. We therefore affirm.
                       AFFIRMED
                           COSTS
   No costs.